Motion by appellant husband to stay judgment pending his appeal therefrom, granted on the following conditions: (1) that he continue to pay $50 a week for the children’s support; (2) that he pay all the accrued and current charges for the maintenance of the former family home in Flushing; (3) that, within 10 days after entry of the order hereon, he shall file an undertaking for $2,500, with corporate surety, to make the payments directed by the judgment in the event that such directions be affirmed in whole or in part or in the event that his appeal be dismissed; and (4) that his appeal be perfected and that he be ready to argue or submit it at the January Term, commencing January 2, 1963. Said appeal is ordered on the calendar for such term; the record and the appellant-husband’s brief to be served and filed on or before December 10, 1962. Beldoek, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.